DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2022 has been entered.
Response to Amendment
Applicant has further amended the independent claims to distinguish over the prior art by incorporating the criticality of incrementally returning the setting of the device to the original setting level as a distance between the location of the device and the alert region is increased.
Allowable Subject Matter
Claims 21-33, 35-38, 40 and 43-44 are allowable. The following is a statement of reasons for the indication of allowable subject matter: While the closest prior art being Buehler et al. (U.S. Patent Application Publication 2010/0105331) and Patel et al. (U.S. Patent Application Publication 2009/0179752) generally teaches automatically modifying a setting of a device while the current location of the device matches the physical location associated with the alert, the prior art does not teach alone or in combination, nor would it be obvious, to return the setting to the original setting level incrementally as the distance increases between the location of the device and the location of alert region, as claimed by claims 21, 29 and 36 in combination with other limitations of the claims, thus providing an enhanced implementation of an alert indication by providing a transitioned return of the device setting to the original setting  as the device increases its distance between its location and the region affected by the alert, thus providing a positive indication of whether or not the device is moving away from the region of the alert based on separation distance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F SIEGEL whose telephone number is (571)272-5715. The examiner can normally be reached M-W 6:30am - 3pm, Th-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID SIEGEL/Examiner, Art Unit 2653        

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653